—In an action, inter alia, to recover possession of a motor vehicle, the third-party defendants General Motors Acceptance Corporation and Morrissey Pontiac, Inc., appeal from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated August 3,1993, as denied their respective cross motions for summary judgment dismissing the third-party complaint insofar as it is asserted against them.
Ordered that the appeal of the third-party defendant Morrissey Pontiac, Inc., is dismissed for failure to perfect the same in accordance with this Court’s rules (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is modified by deleting the provision thereof denying the cross motion of the appellant General Motors Acceptance Corporation for summary judgment and substituting therefor a provision granting the cross motion to the extent of dismissing the third, fourth, fifth, sixth, seventh, eighth, ninth, and tenth causes of action in the third-party complaint insofar as they are asserted against the third-party defendant General Motors Acceptance Corporation; as so modified, the order is affirmed insofar as reviewed; and it is further,
Ordered that the appellant General Motors Acceptance Corporation is awarded one bill of costs.
In the papers submitted in support of its cross motion, the appellant General Motors Acceptance Corporation (hereinafter GMAC) demonstrated that there are no triable issues of fact with regard to the third through tenth causes of action in the third-party complaint (see, Zuckerman v City of New York, 49 NY2d 557). In their opposition papers, the third-party plaintiffs failed to show facts sufficient to require a trial of those causes
*416of action. Accordingly, GMAC’s cross motion for summary judgment is granted to the extent of dismissing the third through tenth causes of action insofar as they are asserted against it. Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.